Case 19-42695-elm13 Doc 22 Filed 08/08/19                  Entered 08/08/19 14:58:23            Page 1 of 2


OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
6851 N.E. Loop 820, Suite 300
North Richland Hills, TX 76180-6608
(817) 770-8500
Fax (817) 770-8511
                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION
IN RE:                                                                   Case No: 19-42695-ELM
     KAMIL THOMAS ZIOLKOWSKI
     TRACEY LEIGH ZIOLKOWSKI                                             Pre-Hearing Conference:
                                                                         Time & Date: 10:00 AM
              Debtors,                                                   Friday, September 13, 2019

                              TRUSTEE'S OBJECTION TO CONFIRMATION

TO THE HONORABLE EDWARD L MORRIS, U.S. BANKRUPTCY JUDGE:
   Now comes Tim Truman, the Standing Chapter 13 Trustee, and files this his "Trustee's Objection to
Confirmation" of the Plan heretofore filed herein by Debtors, and for the same would respectfully show the
Court as follows:
    Based on information provided by the Debtors, the Trustee is unable to determine if the Plan meets the
requirements of 11 U.S.C. Section 1322 and 11 U.S.C. Section 1325. In this regard the Trustee would show the
following:

It is difficult to tell if income is understated or overstated. Debtor states he is salaried however has not been
paying himself if there are no profits. But there is also no business income listed at all on schedule I.

    The Debtors have been scheduled for a business interview with the Trustee's Business Case Analyst on
9/4/2019. Until the financial affairs of the Debtors are more completely examined, the Trustee currently is
unable to recommend confirmation of the plan.

    WHEREFORE, PREMISES CONSIDERED, the Trustee prays that said Plan not be confirmed unless
and until it has been modified to cure all objections set forth hereinabove, and for general relief .


                                                                  Respectfully submitted,

                                                                  By:     /s/ Angela D. Allen
                                                                         Tim Truman, Bar # 20258000
                                                                         Standing Chapter 13 Trustee
                                                                         Angela Allen, Bar # 007869700
                                                                         Staff Attorney
 Case 19-42695-elm13 Doc 22 Filed 08/08/19                Entered 08/08/19 14:58:23           Page 2 of 2


 19-42695-ELM        KAMIL THOMAS ZIOLKOWSKI & TRACEY LEIGH ZIOLKOWSKI
 Trustee's Objection to Confirmation                                                                        Page 2


                                           CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing "Trustee's Objection to Confirmation" was
     served on all parties listed below in the manner listed below on or before August 08, 2019.


                                                                  /s/ Angela D. Allen
                                                                 Tim Truman, Angela Allen
BY FIRST CLASS MAIL:
KAMIL THOMAS ZIOLKOWSKI, TRACEY LEIGH ZIOLKOWSKI, 3600 SARATOGA DOWNS WAY, FORT WORTH, TX 76244-0000
BY ELECTRONIC SERVICE:
TED MACHI, 1521 N COOPER ST STE 550, ARLINGTON, TX 76011
SYNCHRONY BANK, C/O PRA RECEIVABLES MANAGEMENT, PO BOX 41021, NORFOLK, VA 23541
WILCOX LAW FIRM PLLC, PO BOX 201849, ARLINGTON, TX 76006
LINEBARGER GOGGAN BLAIR & SAMPSON LLP, 2777 N STEMMONS FWY #1000, DALLAS, TX 75207
RIDDLE & WILLIAMS P C, 3811 TURTLE CREEK BLVD STE 500, DALLAS, TX 75219
United States Trustee, 1100 COMMERCE STREET, ROOM 976, DALLAS, TX 75242
